 & MN1()1R FRIGl( II. INCB & I, Motor Freight, Inc. and Richard Rowlee.Case 8-CA- 11943October 27, 1980DECISION AND ORDERBY CtAIRt MAN FANNIN ANt) MFMHI RSJIENKINS NI) P1 Nl I OOn June 25, 19XO0, Administrative Law JudgeRobert G. Romano issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Hoard has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions' of the Administrative Law Judge andto adopt his recommended Order, as modifiedherein. 2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative l.aw Judge andhereby orders that the Respondent, 13 & L MotorFreight, Inc.. Newark, Ohio, its officers, agents,successors, and assigns, shall take the action setforth in the said recommended Order, as so modi-fied:I. Insert the following as paragraph 2(b) and re-letter the remaining paragraphs accordingly:"(b) Remove from the personnel file of RichardRowlee any reference to his discharge."2. Substitute the attached notice for that of theAdministrative Law Judge.it ddlllitlllo Il hos rcaClln salled h the AdlllilllhirallsC I. a JLldgei\r te Hoa.rd's refusal to defcr 1i, all arbitratln islard in thils plocceedilg.Memher Jenkins noltes that he s'ould not defer to the dciionll f n arb-Iralion paille lacking "neutral mellhrs." See his dis.elClig pilillIl iIAutornohile llantport, Inc.. 223 NIRH 217 1976). alid ilrinlal ranclortCompany,. /Itn., 185 NRH 672 (1970)Member ellello ciincurs ill refii ng It defer ill hls case hbcaul hefilds that the ral arbitration decision hereti conlitns ile .cndlltio thlatRichard RIoClee refrain in ie fiturC fron exercising right, under Se 7of Ithe Act Such an ascard s clearly rpugnlant to the Act anid. pursualltItl the principles of Spwlbcrg 1uinujuicturing (C lnpanv. Inc1. 112 NI RB1(O 1955) des t warrail HBoard defcreincte Member Pencli dc t llin atl otliher respecl rl 1 o Ihc AdmnirirlratltC I a Judgc's ra:lstils fornot deferring hereil and he spClcfiCalt reiteralts s l a'ldheretrle 1t Ils dls-senling opintiiln il Subhurbhan t ,rt;r Frcight, Inc., 247 NLRB N 2 (I'X0I)In addition I ( Ihe remncd recommendcd hN the Adminiitlrirlll. I a.1Judge, we shall order Resplidetnll Io rnlo anl rfcrcltcs Ito RichardRow lee's d isch large front hi prsotinnll ilt253 NLRB No. 14APPENDIXNo lICt To EM M o YtI EsPOS:I ) Y ORI)I R OF lltNA IO(NAI LABOR Rl: A I()NS HOARDAn Agency of the United States GovernmentWtE Wllt. Noi discharge any employee be-cause the employee engages in union or pro-tected concerted activity.WE WIl.I NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of the rights guaranteed themunder Section 7 of the Act.Wt wi.i, make whole Richard Rowlee forany loss of earnings he may have suffered as aresult of our termination of him, xsith interest.WE Wll. remove from the personnel file ofRichard Row-,lee any reference to his unla,fuldischarge.B & L MO'OR FRII(tl', INC.DECISIONSl'A II1A N01 HOF -Ht CSIROHIRI G. ROMsiNO, AdminisIraiie L.axV Judge: Thiscase was heard at Newark, Ohio, o December 7 1978. The charge was filed by Richard Ro(wlee on May 15 andthe omplaint w\as issued on June 26. The complaint al-leges that Respondent discriminalorily discharged Rich-ard Rowlee on or about MNay 6 inl violation of Section8(a)(3) and (I) of the Act. Respondent filed a timelyanswer on July 6 dellyirlg the commission of an) unfairlabor practices; and, iter lia, raised an affirmative de-ferse that the matter of Rov lce's discharge w-as submit-ted to binding arbitration ad that Respondent has com-plied with the decision of the arbitrators of May 1, call-ing for Rowlee's reirstatement as of Mal 21. The pri-mary issues are whether the oard should defr to thearbitration panel's decision under its Spielberg doctrine2and dismiss the complaint as contended by Respondent,or not to so defer as contended by the General Counsel;and, if not, whether Respondent's assigned reason for thedischarge of Rowlee on May 6 for alleged failure tofollow conlpany instructions and unauthorized use ofcompany equipment was for good cause, as contendedby Respondent, or whether such assigned reason waspretextual, and the real reason for Rowlee's dischargewas his engagement in certain protected concerted activ-ity as a steward and otherwise in violation of Section8(a)(3) and (1) of the Act, as contended by the GeneralCounsel and alleged in the complaint.Upon the entire record, including my observation ofthe demeanor of the witlnesses. and after due considera-tion of the brief filed by the General Counsel and thet All dlts, art Ir 1 78 unles\ Illhtrl.ce stIt.l-Spiclhc r 'lwiu tcrlrl tlrv (c-rtp,.m. lInc. 112 N R ilS"O I ll551I IS I)l( CISIO)NS OF NATI )NAI AO()R RLA If)NS B()ARI)Companly on or about January 11, 1979. I make the fol-lowing:FINDIN(iS 01I FA(- II. JRISIU('I I¢)NRespondent is an Ohio corporation with a facility adplace of business located in Newark, ()hio, where it isengaged in the trucking industry its a common carrier,hauling freight both intrastate and interstate. Annually, inthe course and conduct of its business operations, Re-spondent receives gross revenues il excess of 50,(XX)from its interstate hauling operations. The complaint al-leges, Respondent by answer admits, and I find, that it isan employer engaged in commerce within the meaningof Section 2(2), (6), and (7) of the Act, and that Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, Local No. 20, hereincalled the Union, is a labor organization within themeaning of Section 2(5) of the Act.A. Bfackground1. Respondent's trucking operations and supervisorystructureB & L Motor Freight, Inc., herein Respondeint orsimply B & L, has its main offices and a terminal atNewark, Ohio. Respondent owns and/or uses other ter-minals (also referred to as shops) at Whitman andToledo, Ohio, and at Fort Wayne, Indiana. B & L alsoowns a certain lot in Columbus, Ohio, which lot, thoughleased to another company, is regularly utilized by Re-spondenit as a site for drops and pickups of B & L trac-tors and/or trailers.:' B & 1. drivers (and presumably me-chanics) are members of some 30 to 4() different Team-sters locals, one of which is Local No. 20 of Toledo,Ohio, the Union herein However, at times materialherein, B & L employed only three drivers who weremembers of Local No. 20.The following are either admitted/stipulated supervi-sors and/or agents of B & L within the meaning of Sec-tion 2(11) and (13) of the Act, or found to be such on thebasis of convincing record evidence before me: JosephHuntsman. vice president, Industrial Relations; PaulEugene Lieber, manager of road drivers; Mike Predierisafety supervisor; J. Cliff Griffith, safety supervisor; andMark Dames, dispatcher, all located at Newark, Ohio;Fred Stenger, terminal manager of the Whitman termi-nal; and Robert Mellot, safety director, Fort Wayne ter-minal.4In issue is the status of one Robert soopes, an at-torney, who is contended by the General Counsel tohave been an agent of Respondent B & I. in certain mat-ters material in this proceeding. B & I. is party (withvarious Teamsters organizations) to the National Master:' Respondenll aIpparenily employs hree drictrs a that localion horegularly make dlicveries Il and froril he ci) of Cot lumbus hile :hecharge in this matter would indicale that Responldent alliU empl) asmany as 8(X) ciliploLces ove rall it is ulclear hwa: mni tlli riscrs I & Iemploys in is% various operations4 In addition to the similarily if Meliotrs reponslhilills to olher id-milned safely supersslors. I am convinced on Itlis record that he effct civc.ly recommends the hire ofr eilployeesFreight Agreemient, Central States Area Iron and Steelarid Special Comoditics contract.2 The employment of Richard RowleeRowlee has beeil regularly employed by 13 & as anover-lhe-road driver for a little over 3 years. Prior to hisemployment with B & L, Rowlee had worked for an-other company, also as an over-the-road driver, haulingsteel. Rowlee has beeni a member of the Teamsters for anundisclosed number of years arid a member of Local No.20 since ()ctober 10. 1975. Shortly after being hired,Rowlee had occasion to question certain wages andbenefits paid by 13 & L under the aforesaid agreementwhich he understood to be the same agreement as cov-ered his prior employment. Rowlee was informed at thattime that B & L had a rider to the agreement whichmodified certain of its terms.:' According to Rowlee,after about 6 months, he made efforts (only generally de-scribed) to obtain a copy of the rider but was unsuccess-ful in doing so until January 3, 1978. In the interim,Rowlee had joined and become active for about 2 yearsinl all outside organization called PROD (PIrofessionalDrivers Council), which Rowlec himself describes as agroup of teamsters united for teamster reform. BillRaike, a former PROD) president, is presently employedby Teamsters ocal No. 20 of Toledo, Ohio. as a busi-ness agent and has been since January 3, 1978. Raike wasappointed by a new president-elect of that local.B. I he [ nio and Olher Protected Concerted clti vitvo/ Richard RowleeI. he posting of the rider.Rowlee testified that he was eventually able to obtaina copy of the & L Mlotor Freight, Inc., rider supple-ment to the Central States Area Iron and Steel and Spe-cial Conlmodities contract and its attached B & L MotorFreight, Inc., chargeback schedule (herein referred tocollectively as the rider). Rowlee obtained the rider fromLocal No. 20 in early January. As of this particular time.there were apparently only three B & L drivers whowere members of Local 20, and Local 20 had no unionsteward appointed as such for the B & L drivers. Rileydistributed copies of the rider to some of the other unionstevirds ill different locals and to other drivers. Hie alsoposted some copies of the rider. Moreover, on certain ofthe posted riders, e.g., at the bottom of the second page.Ros lee additionally wrote the following message:Here is the illegal Rider Chargeback schedule, whichyou men are forced to work under. Of course somemen could care less, just as long as they keep theirNew truck? Believe it or not, you have the right tovote on this'? We better wake up before its too latefor all of us! At this rate each man is giving thecompany about $500.00 or more each year!' Ro, lee qutestiincrd It & I.'s fallure to pa5 for actual cos, of aIlllcl orIn-truck slceping rate of SI()50 under the agreement ()it that occasionSuperisor 'rcdicri informed Role thalt H & I. ihad a rlder pursuainl tovhicth It pild Oil 5.' llid 1hai tite rider ,a, legal116 l & .MN()I()R IRE(iitlL INCRo'wlee testified that after the above nrotices were postedfor or 2 days. he observed that his message on thilebottom part of the second page had been cut offl som ofthe original copies he had pre iousl posted.Ill February certain gric, aices hiadl been filed bsRowlee and Ernie Rose, another over-thc-road driveremployed by & for sonic 3 years ho also `',as amember of Local No. 20. According to Raike, thesegrievances were gclerally oncTernuing sin)s' time. pa1;shortages, and also the rider that the Local 20 dri,erswere working under. Raikc tcestified that he contactedHuntsman concerning the problemls of' 1 lti men and is aresult met briefl w'ith Huntsman for the irsl time inFebruary at the Detroit airport. Accompanying luits-man i at the time was one Robert Coopes of Detroit.Michigan. Raike recalled that Coopes did mlore talkingon that occasion than Huntsman but as unable to recallhow Coopes had been introduced to him at the time.Huntsman testified subsequently that he would haL c in-troduced the former simply as Mr. Coopes from Detroit.Coopes did not testify. There is thus no evidence to thecontrary. I find that Huntsman did not otherwise identifyCoopes on that occasion as a B & 1. agent.On being made Respondent's witnesses o certain sub-ject matters, Raike acknowlvedged that the position hcetook in February in regard to grievances in regard to therider was that the National Master Freight Agreementand Central States Area Iron and Steel and Special Cornm-modities contract (with B & L Rider) was the contract ineffect at the time (between B & L and Local No. 20).(The basic agreement duration was from April 1, 1976through March 31, 1979.) Raike also testified that hlie wasfamiliar to some extent with the National Master FreightAgreement, Central States Area Iron and Steel and Spe-cial Commodities Contract, qualifying however that theemployees he regularly represents are mainly coveredunder another contract, and that his primary assignmentwas not to B & L, but rather that he became involved byvirtue of rendering assistance to another business agentin the matter. Raike also acknowledged that that latterbusiness agent was of his own slate, but denied that theslate which ran in opposition to incumbents in the recentelections conducted in December of 1977 were affiliatedwith PROD. There is no evidence to the contrary.Rowlee testified that it was in April that he filed hisfirst grievance (presumably one specifically) protestingthe rider. His protest was based on contention that therider was not put before the membership for a vote.Rowlee also argues that any substandard rider not sub-mitted to the National Committee for approval was il-legal. He further contended that none of the locals in theB & L system had knowledge of the rider. However,Huntsman testified that the rider was signed by him onbehalf of B & L and was in effect everywhere, even inToledo, Ohio (Local No. 20); although Huntsman ac-knowledged that somewhere the rider with Local 20 gotlost in the shuffle and never came back to the Companysigned. Significantly. in that regard, the General Counseldoes not attack herein the legality of the rider, and bothparties have indeed stipulated that its legality is not amaterial issue in this proceeding. What is material in thesense of being raised as protected concerted activity is,of course, Rowlec's icx', of a(d ac lixtl i relationshipthercto.lThe original grievanlce (specificallv attlacking the rider)filed b Roux lc is riot ii evidence. Ro,, lee explainedthlt the original cop(\, was sent to the linion, but ails Iota\ ailahle iat the time if the hearing. IovL cx er. Riley tes-titied that ie hd subsequenlll Inl ilcd an additionalgrievante on Nay 5 (the daN of his discharge) to ensurehis griev;lnce's coltilluel viabilit, and lie Itstifitcld. ilh-out conltrladictiorll. that that grievanlcc ;as cssentiall thesa;le ,; tre one ie had earlier filed. Th le latter grix allctis ill evidence Rowlee testified it ;as r;laftled o Ma; 4,ullt acknowlecdgcs it \;ias mailed t tho le lion at ndt theCoilpail after his discharge. That iiIICl pl'o. idi aiIlloh s:Illegal [sic] rider: BI & I. is forcing pcrcntlagc men,to operalte under a rider which is null & oid! Art40.() Sec. 4 pg 9. See Art 2 See 5. pg 8 this practiceis heen going on for two 1/2 years. I'm asking theUnion to in act [sic][enact] a strike againslt & Ion behalf of the percentage men in I.ocal 20 plusmeet and discuss all backpay duc the en. An sub-standard Rider riot submitted. or not approvedshall be null & void.I also note in passing that the foresaid griex;ice form ilthe place pro ided for the name and title of a companyrepresentative with whom the grieatuncce was discussedwilas filled in by Roulce as follo, s: "Iri cer fired beforediscussing, oni a set-up deal!"2. The April 15 meeting on the first rider grievance.A meeting ,'as scheduled between the Union and B &L on Rowlee's grievance for April 15 at Toledo. Ohio.Present on that occasion crc drivers Rowlee arid Rose.Present for the Union were Raike and Chuck Large.who is another business agent of Local 20. Also presentoin that occasion was Robert L.. Coopes. (It is GeneralCounsel's contention that Coopes appeared there as anagent for Respondent.) Huntsnman testified that he assupposed to be at this grievance meeting but was unableto make it because of an emergency. Although the exactnature of the emergency does not appear of record.Huntsnlan's testimony-that he was unable to make it be-cause of an emergency and that he was sure that theUnion was told the reason why he could riot make themeeting is uncontradicted on the record Huntsman ac-knouledges that. inter alia, one issue to be discussed \ asthe question of whether or not the B & L rider would bheenforced by B & I. with regard to ocal 20 members.Huntsman also acknowledged that B & L is a memberof the National Steel Carriers and Special CommoditiesAssociation of \wNhich Coopes is general counsel. Howe v-er. Huntsman denied that B & 1I retains Coopes as theirindividual company counsel, and specifically denied thatCoopes had ever represented B & L on the matter of therider grievances. Thus, Huntsman o(uld explain Coopes'presence at the April 15 meeting as merely because thematter w;as of interest to the Association and since hisCompany (as a member thereof) was obligated i regardto its ( & 1) rider to be careful that something did not117 I)tCISIO()NS ()I NA I I()NAl ILABO()R RIlI.A II()NS BO()ARI)happen that would cause ian area ( nationa prohleli oa precedent. According to liulltsman, C(lopes ssas prs-ent for guidance in that area. Huntsman categoricallydenied that oopes had authority to make any decisionsin such matters unless & I.. first told himll whatexcr itwas. il this connection, the General Counsel o(ffcred inevidence a copy of lie aforesaid rider which containi, atyped place for signature of a local union (hich is ll-signed), and also the inscription "B' & L Motor reight.Inc. (signed) hby:" Rohert L. Coopes, its labor counlsel,which it is observed was already in tile possession ofRaike and Rowle. Rowlee protested the rider as beingillegal and conltrary to the Master Freight Agreemlent."'Rowlee relates thliatl o this occasion Coopes hlad replicd:"I know it is illegal but prove it.' Thlen li stlatd: '"Wll.let's discuss this rider and try to nlake us lake dICvialti(,lnsto the contract so we could get some type of agreetmentsettled there."7Raike testified otherwise, that this net l-ing had been initially set up for all the members of L.ocalNo. 20 employed by 13 & L. over problems they had re-lating to their contract. Raike testified, in the above con-nection. that Coopes had told them that beflre lie couldmake ally decision on anything, he would have to corncrwith Huntsman. Employee Rose corroborated Raike asto Coopes makinig tile latter statement to them, but olh-erwise recalled that Coopes had also asked thetnl what itwould take to keep them happy at their local. Rose fnr-ther colnfirmed that Coopes had told them that 13 & 1.could not survive under the agreement without the rider" Addilioally, te (telle l (oulllel ofTeredt i evidllc iilrl tunllliltedletter f Rhcrt 'I C(ipcs sent O O1cal No 2) (rTceliCd h the iltter inSepteniher 1978) with an attaclhed leltr of understandinig bluel 'ct it & IMotllr :reighlt ad irl ers Rile i and Rse and signed h (haIrilts 1Large in behalf f l.Iocal Inion No 20) 'lhe letter of uIlerllllidilig swell as the record refects that tle parties met muchl later iii August 14,1978. i Columabs ()Ohio, aid eventually resotsed their dffrerlics rl IhIirider in certain particulars Ilie letter f understanlding h it1, lertnl wasin settlenlent (if all gri itncices iled h Rowlee and Rose, with tile cXccp-lion oi Rowlce's discharge, which that time had already been arhbitrral-ed. Hlulnt(sran testified that prior thereto oin August 14 1I78, he had per-sonally) nlet with divcr, Ro , and Rowlee and reached agrlnTllCt i ri theniatter tigl ackiowledginig hat Ciltps. agaiill, as , .aus prctIHuntsmanl relates that he saw the attached letlei f understandinllilg huthad nreer seenl the ubsequcnt cIi erilig letter of Coolpe, to local N 2(1Huntsiliall ai tslified that although It & it-elf h never igneld thesaid letter f Ilnderstandiing g it has imnplemented its terms Iswitially theternis of the agreemient inl resolutilonl of the oitaitilindig gricillC uerethat the drivers agree ti accept chargehacks then in effct, that rl olelhills were to he paid i accordance with Company's past praltlrie aild I1nno case exceed $9 per night unless ,autlhoried by the Conlmpai It alsoprovided fIir certail netacllry rec(ler to Rwlet and Rise alnid Ihltconlpa ratiscly riew equipmenl rtul bhe assigned to driver R wluec aildRose Rowlee explained the agreemeit was lone approsed h the nlenl-hership and as a siclward (if the Uniron he had to, go along with their i-retioln Rlwlec relates, however, tht prior thereto. n April 15. hte hadpresented the rider It Coopes and stated that II wias illegal: that it s iioat-ed tie Master I reight Agreemclt. and he inquired oif Co< o pes vhi iy lmcrrhers of I ocal 2() were being paid differenlly thi the agreemtiln prt-vided7 Respondent objected at hearing t the latter as hcarsa). which hlec-ilon was initially sustained, it neither appearing as a all egation olf cun-plaint that ([Co, pes wals an ageit if Respondent. nor admiltd h Respldeinl t o he one At that pint General Counsel was alluicd lo nllnldthe complain It allege that Coopes was labor counsel for It & I. racting as its agent in that matter A ruling follrowed admitting such s te-ments subject ilo the sifficietncy and the (General Counsel ,s ilt latc esidenilary shhowirg inr the issue of Coope' agency relationrship with It &L. hut withe oh'bervation made that if such proof ilileredl li i nt prvail the statements wldmil he disregarded as hearsaythat they had. I note as significant. however. that neitherRaike nor Rose corroborated Rlce that Coopes saidthe rider was illegal. I ind Rowlee's version as to thelatter and his recollection of Cotopes tryihg t( make themmaike deviat ions il the conlltract as more likely ivolvinghis owI stlhJCclive ipressions of what was occurringra;ler thail co1nstitutinlg all accurate recollection of hilCoopes actully said to hint (iti that occasion. I findrather that the stated and ritutlially cotnsistenit recollec-lionis of Raike and Rste ae hy far the more plausible Icredit the latter as being the lorce factual accoutnts. Theissue remains helher or 1not these remarks s fotlund5,5cre Ilade b a agent of Responlldent such as to makethem attributable to Rcspondent. Although Raike ad-nitcd thal lie nlever actually questioned Coopes as itoCoopes authority to rcpresenlt the Association or itsnlmembers I am satisfied that tle aitendant circuImstaiceswerc stuchI as to w\arrat conclusion thait all impliedagency relationship existed for the purpose of the initialbroaching aid nonbinding exploratory discussions suchas occurred. II ay eventil as weC shall see, the materialissue of Conlpany awareness of Rowlee's involvement issubstantially mooted by Hulntsman's admission thatCoopes reported to him hat had tratnspired at thatmeeting. To the extelit Huntsmat's testimony would sug-gest he as unaware of Rowlee's part therein, I rejectsamne.Another meeting was set up for May 6. Raike testifiedthat he could not recall who had suggested that date forthe next nieceitig, or whether it was agreed to at themeeting. but recalled that the date of May 6 was onereached by rmultual agrccicilt. According to Huntsman,Coopes later reported to him what had occurred, andCoopes indicated that it had been agreed that therewould be a later meeting set up; but Huntsman did notbelieve the date was initially firmed up. Huntsman other-wise testified that, when he was unable to attend becauseof an emergency, he had instructed Coopes."[i]f we canarrange a mutually agreed time on my schedule andLocal 20. I'd try to nlakc myself available. In this in-stance I find Rowlee's recollection as the more probable.viz, that the date of the next meeting o the grievance,,was set for May 6, tnlati ely, that as subject to theavailability and approval of Huntsman, and that it wassubsequently agreed upon. The meetilg. however. wasnot held on May 6 as scheduled. though Rose appearedfor it as originally scheduled. In the intlerim, on May 5.Rowlee was discharged.Row lee testified that after the April 15 meeting Local2() Business Agent Chuck Large appointed Rowlee assteward for H & L drivers represented by Local 20 andappointed Rose as assistant steward, and that the samewas subsequently confirmed by union letter to the Com-pany. Additionally Rowlee testified, without subsequentcontradiction, that he thereafter went to see SupervisorPredieri in the Newark safety department and personallyinformed Predieri of his appointment, and Predieri hadreplied that he knew that. Rowlee also notified his newdriver supervisor, (iriffith. and inquired at the time howmany & L employees were members of Local No. 20,and received a active seniority list of same.1 x 1 & I. M1()()R R-(iH'T, INC'Rowlee also testified that sonme time afltr the April 15meeting he put up in the 1I & I terminal drixer,' room anotice that said: A meeting had been held on April 15:that there would be a further meeting on May- to dis-cuss the illegal rider: and that ''[w]e loutld not make aiclal. kWe would stick b , hlalt e hclic\e in." As notelLearlier. apparently since January and at lcast clearly hbApril, there were but three members of l.ocal 20 cm-ployed by & I.. Some time during the next 2 weeksRowlee prepared four posters (expanding his interest)shich read s tfollows:D I S C R I M I N A T I () NHas The Company "V'iolated" r'our Rights! Such assome of thie l'flloiving!(1) DispatchH Procedure!(2) Damaged Freight (Being charged fir t)(3) Loading & Unloading Chlrges!(4) Not paying The Contract!(5) Snow Time! Down Time! (not paid!)(6) Not paying Motels Bills in Full!(7) Seniority Terminal wise(8) akcn otlney out of your check without rhow-ing you First htat 7The Rate. Grossu wa!(9) Forcing }'ou to Lay-over Without Pay!(10) Driving Unsafe Equipment most of theTime!(11) Forcing You to Pull Relay or Trip Leases,when there is other Freight there!(12) Being Charged $5.00 extra For 1Money SentTo you! When You use Your money for tolls, Etc.during the week!(13) "And other Violations you know about""If you can prove it & want help, or just don'tknow if this or other things is being done to you.Then sign below if your [sic] not scared & we willhelp you! This includes all drivers and mechanics"[Contact me...The notice further identified Rowles by name, CBhandle, address, and telephone number; provided 85numbered places for individual signatures, with post-script inviting the drivers or mechanics to call Rowlesfor private discussion if they wanted to do so; and it alsospecifically provided:(Note: If any Company Head, Takes this down; letme know and I'll Take it from there!)On Saturday, April 29, when stopping for fuel at theFt. Wayne terminal, Rowlee put up the first of his post-ers, which was promptly taken down by Safety Supervi-sor Robert Mellot.9 In that connection, Rowlee testified," The notice ,as printed/rilrten in ink on approximately 2 h 2-1/2foot yellow poster board with underlining made in red9 Although Rose was clearly cnfused as to the date of po ting t lWayne he estified credibly hat he saw the poster put up hy Rovlee onthe F WaLne terminal hboard. Drivers from different Iocal, regultirIcome through he IFt Wayne terminal. Rose also lestlfied credihl that heobserved Supcrlisor Bob Mlit cornie dn aiid look ;It he posle r. g,hack upstairs and use he phone. and come hack do0rs lltillr, ant rmo~tthe posterthat dturing tile subsequent arbitration meeting of May16. discussed inlra, Htunltsman had stated to the panelthat he had given the order to tear dowin the posterposted o April 29, and that he had also stated beforethe panel that he did not want to see any more postersup. (Iluntsman did not subsequently deny the remarksRowlce attributed to him.) ()n Monday. May 1, RosClecasked Manager Stenger at the Whitman. Ohio, terminalwhere he could put the second poster up and was direct-cd to the bulletin board. where Rowlee put up thesecond poster, The record is unclear when or if thatposter was removed. According to Rowlee the Nevarkboard was under lock and key and he nevser posted any-thing there. Before getting to the Toledo terminalRowlee relates he was discharged.C. The Discharge of JRichard Rowlee1. General Counsel's casea. he circumi.tatnces of the discharge.O()n Thursday, Ma3 4, Rowlee delivered a load in iatt-lecreek, Michigan. Rowlee called in to Central Dispatchat Newark Ohio. and reached initially dispatcher CharlieVWalters. Walters asked Rowlee how many hours he hadleft and Rowlee replied, "3-1/2 hours.""' adding he hadto be home by Friday, May 5, because of the meeting inToledo on May 6. Walters said, "OK," and after a fewminutes instructed Rowlee to take a break, go to bed,and to call in later. Rowlee did so. and on calling centraldispatch next reached dispatcher Dale and also advisedthat dispatcher that he would be out of hours at mid-night on Friday. Dale assigned Rowlee a load fromBattle Creek, Michigan, to Columbus, Ohio. Rowlee alsoinformed Dale that he had to he home Friday because ofthe meeting in Toledo. Roslee testified without contra-diction that Dale replied. "We know this already."Rowlee then delivered the Columbus load.Rowlee dropped the loaded trailer at the Columbus,Ohio, lot at or about 4 a.m., Friday, May 5. Rowlee thenfirst checked to see what loads were available for thecoming week and observed there was one load forHuntsville, Alabama. on Monday. Rowlee then calledCentral Dispatch and spoke to a third dispatcher, MarkDames (who works midnight to 9 a.m.). According toRowlee he told Dispatcher Dames that he was about outof hours and also that he would take the Huntsville, Ala-bama, load for Monday. Dames replied he could nothave it. Rowlee inquired why, as it was first come, firstserve, and Darnes replied, "I just can't give it to you." Rowlee told Dames that he did not want to file a griev-ance but he was entitled to it. According to Rowlee,"' Ro, lee eplains that under Department of ransportation D()O)regulations, generally, he could drive 10 hours in I day, and 70 hour irn8 da,II that conneclion, althhough Darnes did not tesiIfy as to this maler.Hlunitman teslified that the arbiiration panel as uhsequentls adslisedthat Ross lee had debated wlth dispatcher Darnes ahbout going home v ithlad fr Mlssissippi r Alabama and as told h dispatcher D)arnes atthat tinle otlt I do, It to er. r, ail, noted iifru. Damrne, did nol lestlf insupport of that circumslance Ro'slee tsified he had told Daernes heuouli crle hack foir it. apparenls .1 45-nillrlt (ripI Il )ICISI()NS ()1 NA I)NAI. I AIf)R RIlI.A lIO()NS O()ARI)I)arncs aisked Rowlec if lie % ould t;ake al ctinpl trailerto Ne. ark, ()hio. Rosslec replied he did 110t halve liIIlclegally, or illegally. to do it. According to RowIcc, herepealed to D)aries halt he did not Vwant to il a gric -alnce against him., but 'I'm enlitled to the load. \l wv can'lI have it ''" Rowle relates that I)arnes oul(ld 111 arguethe mallcr. and that Ros lee then told l)Dlrnes h couldbobtail home. Rowlee's version becaime somewIlialt gener-alized at this poinll vi.z. they talked and )Daries then said."'Well go oon honie." Rowlec thecn drove homeni a 45-minute drive, ad was on break oi Frida May 5According to Ro\ lee it was about 4 p.m., May 5. thattwo Ontario, Ohio, police officers anid three & L.safety men appeared i his ri cwuay, knocked on thedoor, and invited him outside. When he went outside Su-pervisor Predicri informed Rowlee they wAalltd tihetruck Rowvlee inquired what for and was thel ltold,"You're fired. When Rowlee asked for what hic wastold: "Failure to follow company instructions anld unau-thorized use of companiy equipmenit. Rowlee told Pre-dieri that he did have permission or lie would not bethere. Iredicri replied: "We just aritt the truck." Ac-cording to Rowlee he theni told them he was tired of itand retrieved his personal belongigs from the truck.Rowlee notified the Union (presumably his own IocalNo. 20) and he also notified PR()D, in Washington, I).C.As earlier noted, it was clearly after his discharge thatRowlee mailed the refiling of his grievance over the le-gality of the rider to the Union and to B & i, as his dis-charge is reported thereon.In further support of the Getneral Counsel's colitenitioithat the Company's assigned reason for the discharge ofRowlee was actually a pretext, General Counsel has of-fered the additioial testimony of Rowlee and Rose as topast practice of bobtailing home. Thus, Rowlee testified(with logbook support) that he had previously bobtailedhome from Columbus and back on January 22-24, 1977;and similarly bobtailed from a terminal to home and backto a terminal for a load on August 6-8, 1977, November19-21, 1977; and, more recently, on March 24-26, April7-9, and April 13-17, 1978. 2 Rose corroborated that healso has frequently bobtailed to his home, when he is outof hours; and that although the dispatcher does instruct adriver where to take equipment, a dispatcher has neverinstructed him to go home without takinig the tractor.b. The grietvanceA grievance was pursued on Rowlee's discharge. O()iMay 11, there was a preliminary meeting o this gri -2 Row lee tclsticid hal tie hlia heenr hohlilllg hmie r stilindeed, that he had dlnrle so as rcctlt a he Saturday hore tihe Illtalthearing Row le also recalled ,i rlaled illiden sl e Il ln i ilmhs tarlicrwith a nICw dispatchr Ihicr was it oad at Whlltll i1a Ihlil riio ,1i(, \.lli.i ,hul Ro l did 1not ha,e thC hours to lake i and he had t he ot 1o s'.ea doctor A new displatclhr told Row lec Ito call ls itf ad l ;c (icpick hinl up Rowlee tiId the nelt dispatlhter thi;l Itle ci oract rtquiredhim to furnish Rowlee rarlsportatilllo for he astest aIailahle wax! hllt'Whetl the dispatcher Itquired whall thalt was Rolcc iorrlled hlrr therewas a plane from \'thmnian to his illon ' i Ma sfeld it. dl , paIst[erwcnt ioff the ille :Ild 2 mliltes later aillc hack rl, the hnie ad ithl i iIl-structed Rtlwcc l i take the tractor lol i te arid ull ti e l t lhlStrg Sit iIrday Accoring t Rwlee Ihalt s is Ihe o1l1' ine .a tipal. ticr ver toldhim tJ) ilaVC a tiaLoiriticc. I'cscitl fr ,ocal 20() were Raike ad larg adpossibhl iiller alternalct hunesls airtlls. RKollee andRose c .reC also present. I'rescrlt fr the Company as[Ilttitstanl. hlulllslt;lla had a statementt from D)ispatcherI)ari.,es about the incident which he read to the group.Iluntsmania stated Ro kIlce was fired for it and that theywould go to gricvauicc Raikc conrfirmed the companyposition that Rouslcc was discharged foir taking the com-paIy quipimenllt clltrarv to cottlpla illstruction Raikcalso testified that at this prelinlinary mceting Rowlec hadhad a chiace to speak his piece and did state that his dis-charge as really lor pslinig posters on the companypretliscs. According to Raike the ComIpany refused rin-statemlent and Raikc suthnitted the lmatter to a arbitrationipatiel for determinatiotn. RowIce acknowledged that theysignred a paper affirminig that Dartics' slatemelt had beenread to them ad t hat the discharge was sellt to griev-alnce arbitration.The grievanc o Rowlee's discharge was subsequent-lv scheduled ftor hearing before the arbitralion panel onMay 16. As earlier noted, on May 15 Rowlee filed thecharge herei explaining at the hearing that he had doneso at the time because if his belief that there was no pos-sible way for him to get a fair hearing the way the com-mlittee was then set up and that, specifically, he couldnot ask questions of the committee.c. /11( carhil'rationit proceedingThe grievaicc on Ros lee's discharge as the thirdcase brought on for hearing before the arbitratioi panelon Nlay 16. I'rcsent ifor the Union were Raike, Large,anid apparently threc other bhusiness agents from LocalNo 2(). Rowlee and Rose were present. Huntsman waspresent for the Company. Roulee relates that the panelor board which heard his case was composed of fourunioiI representatives and four company representatives.The chairman of this panel as Robert L. Cassidy, sec-retary-treasurer of Teamster l.ocl No. 42 of Canton,Ohio. A compatny represeltaiti e was co-chairman.Rowlee recalled observing that seated by Chairman Cas-sidy was Robert L. Coopes. Otherwise Rovlee acknowl-edged tha, as far as he knecw none of the panel memberswere officers of Local No. 20 or employees of B & L.On cross-examination Rowlee further acknowledged thatat the time lie had raiscel no question or objection thatthe panel vas not constituted mi accordance with the col-lcctive-hargaining agreement existing between l.ocal No.2() ad & L, but added, however, he was not permittedto do it.Rowlee relates that the Company's case was presentedfirst by Huntsman. Huntsman had the dispatcher's state-melt, urhich he read to the panel. Huntsman then saidthat Rowlee was discharged for this reason and notedthat Rosslee had been discharged previously. ChairmanCassidy rejected the prior disputed discharge from anyconsideration, and then Cassidy asked Rowlee if he hadsomething to say. Rowlec replied initially that he restedhis case ith his business agent and that Raike had thenpresented the facts. Rouwlee testified, A ithout contradic-tion, that during the presentmr nt it as asserted thatRowlee was a good w% orker and that HunIsman had12( & I M()()R :RF l(iIII, INCagreed this was so. After Raike's presentment and somediscussion of contract terms Rowlee asked if he couldsay something and was permitted by Chairman Cassidlto do so. Rowlee then added that he had been electedsteward; that he was letting his men and other menknow of their rights to lessen the burden on some (if theneedless griexances; and that he got his head choppedoff for doing his job. Cross-examination estahlished thatthe fact he had bobtailed home on other occasions wasmade a matter of record before the tribunal, as was thefact that he had put up the posters. However, Rowlecdenied he had opportunity to get ilto these matters inany depth. (he duration of the hearing as variouslyestimated between 15 minutes by Rose and 30 minutes bRaike.)Raike testified that the provisions of the conitract, asfar as the commitlee-panel was concerned. were fol-lowed: confirmred that there were a equal nurmher ofunion and employer members4: and lie testified thatRowl ce's hearing was conducted along the same linesand procedures as are normal _joiit employer-uiiornpanels with which he had experience under the agree-ments he supervised. Raike relates that. following usualprocedure. Huntsmani made the Company's presentmenton reason for discharge xklhich was that Rowlee woas dis-charged for unauthorizcd use of cornpany equipmnint.Thereafter, Raike presented the facts supporting Rox-lee's position which was that he had not done so, butrather had received authorization to take the equipmenthome in accordance with his past practice, which wasRaike's sole view of the ase. Thus, Raike testified:I tried to prove in rly case that he had been al-lowed to bobtail home il different places alongwith all the other members of B & L to show theCommittee that I felt that he was the dischargewas wrong. And the only instance was this one par-ticular night that the Company claimed-or day.whatever-that the Company claimed that they hadtold him rinot o. But mnian other times he had beenallowed to do it. So, there was no reason for me tobelieve that on this one particular instance that heRI:o Kse related that Ro, lec dld ,li sa) t hle panel thai lie had hlfired hecause of grlalnces he had filtId or r pods ting signls th Ii,. i cording o Rst's recolleciion the pter s ,a, not nelllmlle b Rk'Ros le, or any panel member lituol er .;is ulst ued In/r. h both R aikand Hlunliman es,sctirallk corr obrated Ros lce hat it .a, is 1lstcl ()Olthis malter I a coilincedd h tihe seight oI the idnelcc aInd I il thatRo,e has either simpl no, recoleclti lli i 11ln i ilattcr ol. or ot r il ras ln.failed to observe such remark, hl rnade i the fir llnlalti(e14 Although the record reeals, that Raikt at in- polill testilied teIit hethought Coopes sa ai membher of the pallel. alifer rllrhe eilnlaminatiloand reflection, he retracted ihat ,leus .thetn teslflnl thai he coulld It[tansv, r sshcelher Co, pes sat ill a a panel secirelar). or 1i l .i lo l llnecti lwith evaluatioll iof Raike', testntlio ) Il tits area, oavt--ls tuitisilai l'% tSsinoII , il ftru. i liegaird to Coops' slatils,. t hase htl sed siilflittsr,effect ofl the follisuilg t1icis that Ralik ssas gcnc iall fanlilar it l thilCenlral Sates Area Irlio and Steel and Special Co(nllodnelles con t ra;l,hut this ua as n the contrlact hlich he regularl admlililstered; that liehad lOl partlicpal ed beifore pantel, iherctilltr priot ti Jaiiiar?, thatWalter H rescer. shi lie iliderst ild As as th reg lar ,ecretilr tio tlc hpanels. ulas liet ther e; h;lt It- kitCU ItrCss cr to ht. ChIlrlailil i thlt ()h1lMotor Carrier Iabir iior Rellt ion.s AS,oclitliol alld it liai (illt c1lr;l ,t Ik' had,ihserved (oope, sign tlherelofor lbhor cousel fr lii Natiuald SitcCarrier, A ssocialt i nhald been told not t( do it. And that's wha I basedi\' case on, nriot anythilIg else.Rolec's testimolny, howeer, w\as som\ewhat illOre limit-ed and revealinlg il that he admitted ol crolss-examilia-tion that lie had told the panel that. hen dispatcherMark )arntes told him to go home, Row lee had dra nihis ovwin conclusion that h could take the vehicle homeas lie had done i the past.Raike also colfirmed that Chairman Cassidy had af-torded Row lee opportunity to add anything else hie de-sired before a recess was taken for deliberation. Accord-ing to Raike, Rowlee mentioned his appointment as ste-ward for .ocal No. 20, and somni of the things he hadbeen doing. According to Raike. Rowlee told the panelthat he felt those actions would have led to his dis-charge: related that Iih felt hie was doing his job bh post-ing notices in different terminials; and stated that he felthli had beel discriminated against and harassed bh tIheCompany hbecause of his union activities as a steward.'The Union, Row lee, arid the Company were then ex-cused wlhile the panel deliberated for 15 minutes. Row lecrelates thalt Coopes cameil out at one point and tookIuluntslar io another room. and that Coopes then re-turned to the panel 'lhe parties o the arbitration werethen called back i for the dcterminlation. According toRo, lce. Chairmanl Cassid. announced their decision%%hich \was that Ro lee would bhe reinstated but ithioutbackpay or any ni etary, reco,,cry and w ould riot be re-instated until May 21. lie also said that brieny thereafterCassidy had said. "Remember, I don't want avnimoredani posters up anys here. Contine our acti itics tIoLocal 20."'' Cassid also told Roi-leic " hrn he did allibobtailing he should get somebody's name on the log-book." Accordinlg to Rowlee he had never before heardof ally such ii procedural requirement for bobtailinghole. Raike, ho evxcer only recalled that Chairrtlarl Cas-sidl tIdt Rowlee lic was a stc.ard for ocal 20) arid toconfine his activities as a stew ard to Local 2()0's jurisdic-tion. Significantly, again. neither Raike nor Rose cor-roborated Rowlec that Cassidy had told Rowlee that hedid riot wvant anymore posters up. li It is noteworthy alsothat Raike acknowledged that article 46 of the contractdoes specificalls provide that unauthorized use of equip-ment is grounds for discharge...s Repondetnrls s iltlc. Raikc lestifiedl tha1 h1 had had llan) priltill't'liAiioll's sili Ri l ett l icc ah ut }i, dtlihargc,. l.li Ite preenlted iall Illet.1 h I s 1 .i \ils sll hb Roiu le ili Iihe pail ;s hbest he could. sitll iuprporllng ta.teicnlt , ts nllbl h!t RoKlscc il t hla.lrli g land that Roslc It1litTalwd1 e o l b jccollll 1 lo th e il l1l l HI lll la l htd e od h % hlch I oca] N 20had liretCs llItl tlte sac' R, i% e t, I, llti iii 11; h itIu rCilqel r a coll plaillll silh PROD() illa, ishilti ilot, 1) t ii c fll hle sa is ilcriniletCd Iagillnt iitl thlalt achal is. su;i filed h I'R()D's aitoirtlc\ ag.illl ( .t'l id! tl I ocal 42 for i-sIrailii ,1 t td cercintlg 1l ctiplo. co of t & I bh tli hlg Roslcc Io 1 1 ilt lit s lx islls Iic rec ordI rescils t s 1'aid charge u.ks as LjhslU 1 11 l\itlllr;al, l tilll RoL .le. rclaits ht11 sAs lltlleu e hi (.oopes 1hl.ai theilltree st Ir lopped Ross (c It'tltfit'U th1 he l11tl 11it pursue II121 DI)lCISI()NS ()OF NA I I)NA. l.AIBO()R R.A' If)NS lBO)ARI)2. Rcspondent's casea. /ie urbllration proc('dligRespondent's first line of defense conteintions rest onthe completeness of the arbitration proceeding held andits specific result. Thus. Huntsman testified that Rowlee'sdischarge was presented in arbitration hearing held onMay 16 at Columbus. Ohio. The grievance in regard toRowlee's discharge was heard before a designated panelor committee, of the ()hio Joint Area Committee, Na-tional Steel Carriers and Special Commodities Commit-tee, pursuant to the contract existing between 13 & L andLocal No. 20. Huntsman testified that the designatedcommittee consisted of four union and four companyrepresentatives, none of whom were representatives ofthe involved contractual parties.Huntsman first presented the provisions of the conitractthat the Employer relied upon which included: the cir-cumstances of Rowlee's conduct and discharge: theCompany's coltention that the discharge of Rowlce wasproper, viz, for failure to follow instruction arid for unau-thorized use of company equipment (for personal trails-portation home): and that it should be upheld by thecommittee. (As noted, Raike acknowledged that art. 46of the contract does specifically provide that unauthor-ized use of equipment is grounds for discharge.) Accord-ing to Huntsman, the Union had full opportunity and didpresent its full defense.In regard to the circumstances of the presence ofCoopes with the panel, Huntsman categorically deniedhe was a representative or agent of the Employer sittingon the panel. In that connection Huntsman testified thatHuntsman has participated over a period of 20 years as acompany representative on X,(X)O to 9,(XX) similar artitra-tion cases (where B & L not involved as a parey in inter-est) and that Coopes has never sat in as a member of anypanel of the committee.Huntsman testified without contradiction that Coopesis general counsel for the National Steel Carriers andSpecia! Commodity Carriers Association and that he isalso secretary of their grievance panels. Huntsman testi-fied further, and I find credibly, that Coopes did not sitin on the panel as a member on this occasion, but ratherwas present in his capacity and function as secretary ofthis committee's arbitration panel. Thus, Hunt testifiedthat each committee has a secretary. The functions of thesecretary are: to prepare agenda of cases; to notify theparties when their cases are on the agenda; and to takenotes at the hearing. Huntsman testified further in expla-nation that the secretary remains present during paneldeliberations; that the secretary may carry additionalmessages or pose questions of the panel to the parties:that the secretary subsequently prepares summaries ofthe panel's decision by case number; and that the secre-tary distributes them to members of the AssociationS;but that the secretary does not participate in the actualdecision of any panel. Thus, Huntsman testified thatCoopes was present as secretary for the above panel. Noll is unclear whether the secretary disiribule thell sumrnary to ulionmembers of the committee or if ither provlisions are made for uion ac-cumulaion and/or access The summary for the instant case of Rowleewas not introduced by any party to this proceedingparty inquired of Huntsman what he had discussed withCoopes, nor did arty party call Coopes to lestify thereto.lunisnian testified otherwise that as vice president forindustrial relatiois for 1B & L he sets its labor policy, ne-gotiates colitracts, and processes grievances. Huntsmanrelated that he has given authority to discharge to super-visors in B & 's operating and safety departments. Ac-cording to untsman, he was out of town at the lime ofRowlee's discharge. and the irst time he heard of it wasa couple of days later. According to untsman it wasPaul Lieber, mianager of road drivers, who actually pre-cipitated Rowlee's discharge. Huntsman also testifiedthat at the time of Rowlee's discharge he did not havethe May 5 (refiled) grievance mailed hby Rowlee. Howev-er untsmnilnl did not testifys further as to the scheduledmeeting of May 6 o the April grievanice of Rowlee. Inany event I am fully collvitced and I find that Hlunts-man was aware of that scheduled meeting and of Row-lee's likely involvement in its process and presentmentIn that conniection I find somewhat revealing that Hunts-man at one point testified. "I always have to take tile po-sition that it was cause for discharge for the things Imentionted."b. 717( specific prevwstnrltr1 l ma,,le bhfore ilarbitration punellunitsman relates ie presented the Company's positionwhich was that Rowlee had failed to follow a dispatch-er's order and had engaged in unauthorized use of com-pany equipment tfor prsonal transportation to his home.Iluntsnman testified he presented to the panel his under-standing of the facts. Specifically the panel was told thatlRowvlee had arrived at Columbus, Ohio, at 4 am.. onMay 5 had notified cenltral dispatch that ihe had 15 miin-ules left on 1() hours and I5 minutes left on 70 hours;that Rowlee vias instructed to take break there and calldispatch at midnight (he n Rowlee would pick uphours) for further instructions. T'he panel was told thatRo\vlee, however, had debated with the dispatcher aboutgoing home with a load for Alabama or Mississippi.which request was refused by the dispatcher; thatRowvlee mentioried the fact that he was bobtailing home:that Rowlee wsras then instructed to leave the tractor inColumbus and call in at midnight when he got additionlalhours; that Row lee did not" and that rather he proceed-ed on his own to take the truck home to Ontario, Ohio. asuburb of Mansfield. Huntsman testified that when theybegan looking for the truck early the following morningfor some reason they found the tractor \was not at theColumbus lot; that they found the tractor was parked inRowlee's driveway at Ontario \without authorization; andthat was the reason he was discharged. Huntsman ac-knowledges there was a dispute between the parties as towhether Rowlee had actually been told not to take the' I here is an uclear rlerellce by Roswle as ilo the panel's iquir oflthiiitsmanr of .hy tihe' did nrot allosw 72 hours h contract. hul no lalri-fing lelinilolly ils tl tsliitsrlall' ailnswer. r irectl enlirnoly h R,"sleeil clarification As the contract ilel was nl ffered in1 cidence. I havesorle hesitranl concl udi ig. on tihe ate ol the videlnce. th hcre wa acorntracl pro sioll n which did allow a driser in Roslee's polimn (inregard Io hours r orked to then claun 72 himrs off' However. Ros4leedid le'tifN wiithol conlralition Ihal .r could la , off, hich I do credit122 I ()It()R R F( ;lI 1 I N(tractor. In that conniection lieh testified thalt his intornia-tion from his , eople S as Ross lee definilcl had heet Ioldto leave the tractor, hut the e iduce hi eprested to t thepanel isistCd o011) of his o, II testlint]n. o that effectanid a written statentlll of hc dispatcher. \shich he read,NA hich verilied Rowlee had been told to leav, e the tractorat Columbus. Hluntsmnai] othersic onfirmed thait Raikemade the case presentment contru. Csscnliall! as Raikctestified. Iloe,,er. lunitsmiall also further testifiecd that.atl the i itatioti of the c}hairllian. Ro\s lee made certainstatementits. vz that he felt his discharge probahbl5\ asdueo olis actiities on hhalf of tile Local. Ill the lalterregard, llutrmall otherwise denied that Rosslee's dis-charge \sas in any any mntiiated with respect to his ac-tivities on behalf of the ocal or any other labor organi-zation. s. hich presumably ,ould thus include PROI).Rcspondetl's slupportig ('idenIce ojjirc'd ua insluanIhearingAlternativel? Respondent's contention is that even ifthe matter of Rowlee's discharge is to be addressed dcenoro, his discharge was one clearly shown lawful. In sup-port thereof, Mark Darwin Dames testified that he is adispatcher in central dispatch and works midnight to a.m., and that his responsibilities include. inter ulia. thedispatch of drivers while out on the road to various des-tinations to pick up and deliver loads, and basically to in-struct and direct the drivers. At the time of occurrenceof the incident in question concerning Rowlee on May 5Darnes had been a dispatcher for I 11 months.Dames' version of the incident is that he received acall from Rowlee at 4 am., on May 5. Rowlee reportedhe was dropping a load at the Columbus lot. Dames in-quired of Rowlee what available hours he had, andRowlee told Dames that he had 1/4 hour o 10 hoursand 1/4 hour on 70 hours. According to Dames, Row-lee's schedule was such that he would pick up 10 hoursat midnight on May 5. Dames instructed Rowlee toleave the tractor and trailer at Columbus and go onbreak and to call central dispatch again at midnight. Ac-cording to Darnes, Rowlee said that he would take thetractor and go home. Dames testified that he toldRowlee not to because he needed the tractor left availa-ble at the Columbus lot. Rowlee told Dames that hewould go to Darnes' supervisor and get the matterstraightened out, because he could could log off dutyand go home with the tractor. Darnes testified that heagain told Rowlee no; that he could not let him take thetruck home at that time; that Rowlee could take it upwith Darnes' supervisor who would be in at 7:30 a.m.;but that Darnes needed Rowlee to go off duty until mid-night and call him then. According to Darnes, he alsotold Rowlee that Rowlee could have his wife or a friendpick him up. but the equipment had to stay at the Co-lumbus lot. (A driver has the option of taking a break inthe tractor.)Darnes offered in explanation that many B & L driverscome through the Columbus Ohio, lot during the dayand night dropping and picking up loads; that a giventractor might be needed; and that a lot of times "wemake a trailer available to them there." Darnes also testi-fied that it was not unusual for him to require a driver tolcai ;I piece f equilpnienit at particular point and thatIt is done quite often. D)arnLs gentrail explained that thesituation swas that with the workload conming in and thenbecotlilig aa;ilable at Coilumbus for tha;l ssekend thatIthere s as a possibility that he would need that tractorthal ll tlrlilg l)arnles aknolC edged that he had no spe-cific \\orkload in in id and did not know hos often liehadl old a dricr ti leave a tractor. hiutll testified that hehad done so henes er it ssas needed Dlarties could nei-Iher recall the last time he had done ( before Ros leemnr. more signific;ailrly. recall an olthcr driver that hehad so told. )arties related that he also could not re-teIl lbc r if a driver ever look a tractor honle. Howeo er. Idid not find the latter testillOn vcrs convincing. e,cn\,shen given. Darices also estified that he could not recallif he had asked Ro lee to go to Ness ark explaining thatlie regularly reeci. es at least 5() calls a night: and thatthere would be no reason for him to recall what lhe tolda particular driver. I do not find the latter lestimr) in-herelll I implausible even in context of the seeming uni-usual prominence of the situation w hich developed be-ts vecr Darnes and Rowlee. I am convinced that Darnesdid, at one point, and probably early i the conversation,initiall3 request Rowlee to take an empty trailer toNewark and that Darnes was then advised bh Rowvleethat he did not have the time available. Een more sig-nificantly, Darnes did not testify at all as to Rowlee'sclaim o the Monday load on first serve basis, or supportHuntsmia belief that Rowlee proposed to take that loadhome with himi 1I1 the absence of such testimony byDarrles there ssas nothing for Rowlee to further deny. Icredit Rovlce o that aspect as well and I find that Dis-patcher Dares refused Rowlee's request for the Mondayassignment, and rather sought to dispatch him withempty trailer, and on being advised Rowlee had nohours, then instructed him to call in for assignment thateveniig ,,hich Would hire conflicted with Rowlee's at-tendance at his gric antce meeting on May 6. 1 am equal-ly convinced that B & L drivers did take their vehicleshome in like circumstances and not infrequently. Indeed,Lieber acknowledged there was a company policy onthis issue, regulated by the dispatcher, discussed infra.Thus, I have still additional difficulty in accepting thatDarnes would have been in dispatcher service for almosta year and not have been aware of that policy or driverexercise thereunder. I am thus convinced that there wereareas of Darnes' testimony that were unduly guardedand/or unpersuasive and I further find his testimony inother aspects is thus made the less readily acceptable be-cause of these considerations.Darnes testified that, at the time of the Rowlee inci-dent, he was not aware that Rowlee was a steward orthat Rowlee had posted any poster and that he hadnever seen the particular poster in evidence or anythinglike it. Dames testified that he also was not aware of anyof Rowlee's other activities on behalf of PROD, or anyother labor organization. Again I have difficulty in fullyaccepting the latter aspect. I have earlier noted that thesecond dispatcher, according to credited testimony ofRowlee, stated central dispatch was already aware thatRowlee had to be back by Friday for the grievance12I I)2('IJSI()NS ()F NA II()NA[, ILAB)R RA I()ONS BO()ARDmeeting the next day in Toledo. I find it hard to acceptthat Dames, an oncoming dispatcher, would not havethe same information available to him particularly inview of the nature of his position. Thus, to that extent, Ido not credit his testimony of complete unawareness ofRowlee's union activity.Darnes relates that he reported the incident he hadwith Rowlee over the tractor use not to his own supervi-sor, who came on at 7:30 a.m., but to Lieber, who camnein at 8 a.m. However, Dames testified that no supervisorhad instruction input into his action in regard to this inci-dent and that he reported the incident to Lieber becauseLieber is in charge of driver personnel.Paul Eugene Lieber testified that he has been em-ployed by B & L since 1952; that he is presently man-ager of road drivers; and that his responsibilities includesafety, road patrol, and being counselor to driver person-nel. Lieber confirmed that there is a company policy totry to permit drivers to take equipment home wheneverthey can, but that this practice is predicated on what theEmployer's business needs are at the time. " Lieher testi-fied also that the use of company equipment for drivertransportation home was subject to the approval of thedispatcher, since the dispatcher is the one that wouldknow what the Employer's immediate business needs areLieber relates that he usually works from 8 am. to5:30 or 6 p.m. and occupies an office on the second floorof the terminal building. Lieber recalled that on themorning of May' 5 he had received a call from Damrneswho is located on the first floor of the same terminalbuilding. Dames reported to him that a tractor thatshould have been in Columbus was not there. Lieber lefthis second floor office and went downl to discuss thematter more fully with Dames. Dames then told Lieberof the details of Rowlee's report of arrival an] availabletime. According to Lieber, Darnes also reported to himthat he had told Rowlee to leave the tractor in Colum-bus, but that Rowlee had indicated that he was not goingto do this; that Dames had again told Rowlee that hehad to have the tractor at Columbus, and that Rowleewas to sign off and call back at midnight. Darnes report-ed to Lieber that they had determined that morning thatthe tractor was not there in Columbus where it was sup-posed to be.Upon receipt of this information, Lieber had the Co-lumbus lot checked twice and he also had a nearby res-taurant checked. Lieber next instructed Safety Supervi-sor Cliff Griffith to check Mansfield where Rowleelived. About noon, Griffith reported back to Lieber thatthe tractor was observed to he in Rowlee's driveway.Lieber relates that it was he who made the decision atthat point to discharge Rowlee and that he so instructedGriffith. (Griffith did not testify.) However, he directedGriffith to remain at the restaurant from which he hadcalled while Lieber dispatched others up to help in re-covery of the truck. Because of past experience in suchmatters Lieber next called the Ontario police with re-quest for their presence at the time the Company soughtto effect recovery of its property from private property." Raike testificd that the ompanies covlered by he other tonliract(s)he administers do not have such (beneficial) policy or practiceLieher next arranged for Safety Supervisor Predieri toalso drive up with driver George Streeter to recover thetruck."'Rowlee was thereupon discharged by Predieriand the tractor was recovered without incident and re-turned by Streeter to Newark, Ohio. According toI .ieber, Huntsman was not in the area: and it wasl.ieher's recollection that he reported the matter toHuntsman on the following Monday. May , thus con-firming Huntsman's recollection of his first awareness otthe incident.I.ieber also testified that at the time Rowlee was dis-charged he was not aware that Rowlee was a stewardthough he acknowledges that both Supervisors Predieriand Griffith were his subordinates. Predieri and Griffithunquestionably were aware that Rowlee had been ap-pointed steward in mid-April, about 2 to 3 weeks before.Both were involved in Rowlee's discharge incident.Thus, I am, in effect, asked to accept that even if Lieberhad not known of Rowlee's stewardship before, neitherof his subordinates would have mentioned that act tohim during the developing discharge situation. The likeli-hood that l.ieber was without such knowledge, or wouldremain ithout such knowledge, strains credulity on thatpoint. l.ieber also relates that he was unaware thatRowlee had posted ay notice or poster at a terminal orwas involved with PR()D. Tl'o accept such testimony,specifically on the former point, would call for an ac-ceptance on my part that the Company's operating man-ager of road drivers would have not only been ignorantof such notices and posters, posted in terminals, but keptignorant of Huntsman's displeasure with the posters andinstruction that the posters be removed. If I could acceptpossibility of the former on the basis of Lieber's testimo-ny that he did not regularly view the bulletin boards, Inonetheless find consideration of acceptance of the lattersimply implausible. Rather I am wholly convinced that.ieber was aware at the time both of the fact of theposters and of Huntsman's itstructions in regard thereto.Nonetheless, Lieber also denies the fact Rowlee was cur-rently processing a grievance involving the contractrider had entered the picture.3. The contentions of the partiesIt is the General Counsel's basic position that the cu-mulative evidence shows that Respondent discriminatori-ly discharged Richard Rowlee in violation of Section8(a)(3) and (1) of the Act and that its assigned reasonthat the discharge occurred for Rowlee's failure tofollow instructions aind for his asserted misuse of compa-ny equipment for personal transportation without author-ization is only a pretext. As to the effect of the prior ar-bitrators' award, it is the General Counsel's contentionthat the burden of establishing the affirmative defense,viz, that there are grounds for deferral to such award2" Ili s was ecessary in order to ensur il dliver for each vehicle nllreturn I'redleri did not testifry the record r eicclts. at Rspolldenl s re-qucst. iliat P'rdieri sas under sIlhpcrla by tih (ic e hral C<(uinsel, aailahleto tstify at hearing, hut nio icalled hby ither part, Ulndr the circuti-stati Ls. itll) ;dvtrse ireille Is dlrtimed salrranted iIt he drawnll from Re-sponldenl's failure o call P'redicri iI lurther support of its poslition124 13 & I NIM()'O()R FRI(ifl INCrests upon RKspoldenllt.' xliiuch hurdein, the (icneralCounsel conltends Rpo(lllden has failed t mut. As aconsequeice of' J lich thet' (ienel-l ral Counsel ri Coll-tends that the merits of tIhe (enecral Counseltl's esidencepresented on the complaint allegaltions should he evaluat-ed. Specifically. the General Counlsc aguiles tha it a deter-ral by the Board is nort s arranted to be xtlnded t thearbitration panel's award herein because Rowlee's hea;r-ing before it ,ras not a fair and regular proceeding as isrequired b the Board's basic Spielerg doctrine. Thus.the Getreral Counsel, inrter aulia has argued: (1) that thepanel did not necessarily consider the alleged discrimina-tory reason for Rowlee's discharge (2) due processstandards of fairness were abridged by the introductioninto evidence before the panel by Respondenl of an uns-worn statement of the dispatcher. thus. without affordingRowlee an opportunity to cross-examine the critical wit-ness against Rowslec, and because there was no full andthorough litigation of the unfair labor practice issue suchas is presently now before the Board; (3) the arbitrationproceeding was tainted by an unexplained presence andactions of Coopes, reasonably shown otherwise to havebeen an agent of Respondent; (4) the award itself is onethat is repugnant to the Act because Rowlee has re-ceived no backpay award for the 2 to 3 weeks he was offprior to his directed and accomplished reinstetement onMay 21. And finally, the General Counsel argues thatthe remark of Panel Chairman Cassidy to Rowlee shortlyafter the award announcement that Rowlee was not toput up anymore posters and to confine his activities assteward to Local No. 20, essentially reveals a misconcep-tion of Rowlee's Section 7 rights and, thus, an award re-pugnant to the Act and as well also indicates that thelack of backpay award was linked to a member of thecommittee's mistaken, if not overlooked, view of thefully protected nature of Rowlee's union activities underthe Act (presumably in failing to recognize such a rightas being one to be fully protected under the auspices ofthe Act or, in failing to recognize such as a significantelement indicative that a pretextual discharge had oc-curred in view of the attendant circumstances), forwhich wrongful conduct, full backpay is warranted. TheGeneral Counsel essentially relied upon Cessna AircraftCo., 220 NLRB 873 (1973); and Vcrsi Craft Corporation,221 NLRB 1171 (1975). and 227 NLRB 877 (1977).Thus. the General Counsel has argued that in Cessna Air-craft, supra, the Board has refused to defer to an arbitra-tor's award because the arbitrator in issuing his awardhad been silent on certain allegations in the grievance,did not state the issues; did not relate his conclusionsthereon; and relies as well, on Versui Craft Corp., upra,where the Board ultimately refused to defer becausethere was no opportunity afforded the grievant to cross-examine witnesses and an unswoln letter was introducedinto evidence. The General Counsel contends that inboth cases the Board found due process considerationsunder Spielberg had been violated; and/or the GeneralCounsel has argued that the Spielberg doctrine has been'I his c. arly is and ha,s ee l c csc .tcs rSuburban .ltrr rcighl. (oInc, 247 N RH No 2 (198)): Jhn ,helofi &i (, o. a )ii.nwol !f ilirtrood (Co, 211 N R 795 1974 )'ourgau lwuking Inc. 17 NlRB 12SX Ig72)to that extent additionally modified Indeed. the GeneralCoLusel alppears to argue fr .ener broader nondeferrallo suci panrels generally Thus it has been argued bcforeme ill briefWnhile arbitration decisions from similar constitutedpanels ha e been deferred to by the Board in tihepast, Denver Chic-ago Irucinji, Co., 132 NLRB1416. 48 LRRM 1524 (1961), and lerminal rarn-port Comnpany. Inc., 185 NL.RB 672 75 LRRM 1130(1970), the Board's deferral in situations like this hasto be reconsidered in light of the Board's decisionin ('ssroa ireraft Co., 220 NI.RB 873. 90 LRRNI1312 (1973), I'rsii Craji Corp., 221 NI.RB 1171, 911.RRM 1108 (1975). and 227 NLRB No. 12, 94IRRM 120()7 (1977).I am not persuaded that the Board has gone so far,though that would appear to be Member Jenkins' con-tinlmig view in instances here the arbitration panel,committee, or board lacks "neutral members." Cf. Suhur-hbar Motor reight. Inc.. supra at fn. 7. However, this isnot to say that the Board will not look to evidencedcommunity of interest on the part of committee memberswhich is directly in conflict with the interests of thegrieving party, and thus likely to preclude the degree ofimpartiality deemed necessary in an arbitration proceed-ing that is to properly qualify for Board deferral. BrownCompany, et al. 243 NLRB 769 (1979). The GeneralCounsel has also relied upon .Mason and Dixon Lines,Inc., 237 NLRB 6, fn. 34 (1978), for a comparable inade-quacy with the claimed inadequacy of the decision r.i-dered herein:22and Douglas .lircraft Co., 234 NLRB 578(1978), and similar cases.23likening deficiency in an arbi-trator's award based in part upon an employee's priorfailure to withdraw charges. to the instant chairman's ad-monishment of Rowlee "to not put up anymore damnposters, and to confine his activities to Local 20"; and asreasonably encompassed and controlled by Board hold-ing therein that "an award which is based even in parton employee's abandoning any of their Section 7 rightswas palpably wrong."The deferral issue to be resolved against Respondent,so argues the General Counsel, a clear pretext case isthen discerned: In the timing of the abrupt discharge ofan unquestioned good worker without initial effort eventaken to learn the employee's side; in the context of clearhostility on the part of Huntsman to Rowlee's union ac-tivities as evidenced by the removal of his posters; by theweakness of alleged contradictory and incredible testimo-ny of Respondent's witnesses Darnies. Lieber, and Hunts-man: and by the unconvincing nature of the assertedreason advanced in support of Rowlee's discharge forfailure to follow instructions and unauthorized use ofcompany equipment in the face of the clearly established: hcr Thrin ai Iter, decision "tased oln lIh fact prccnt'd. lc illlof ith lilitln is denie d oin the dischargc Is uph'lid" ' 1's fitllI siipIl,Inlldequllltto ii support dferral' See ord otor (o. 231 NLRBt 9S 1977). Inlsilng a simillrproni,c ii to dln rlbutc literature it) the uturc t1hi c.sc did nol In-·. ilc ,iarhir.a[i,'s sard For rlacedc lt 'Ll1 i % ol f i the ranic ' rk .fnltllli .lid or prtoIiicii ., s.e I ,1. I t Inc ..I .R B 4 1' S 5 h st6812S DECISIONS ()F NATIONAL LABOR RELATIONS BOARDlongstanding practice of Rowlee and others in use of thetractor in going home when hours were up.In contrast, Respondent at the threshold of the causeargues for Board deferral to the arbitration panel's awardin the instant matter. Respondent argues that the hearingbefore the arbitration panel was shown to have beenconducted fairly and impartially and that all parties in-cluding the grievant were given an opportunity to pres-ent their full version of the dispute. Respondent contendsthat the business agent presenting Rowlee's case clearlywas not hostile; there was no objection by Rowlee tothat presentment; and, in any event, the claim thatRowlee was discharged for protected activity was alsoclearly raised and presented before the panel by Rowleehimself. Respondent argues that there should be a pre-sumption of validity of the panel's award, contending noevidence was introduced sufficient to rebut such pre-sumptive validity of the award. Respondent argues there-from that if the panel had concluded that Rowlee wasactually discharged for his protected activity it wouldhave been a full defense to Rowlee in regard to the dis-charge. Rowlee would then have been awarded rein-statement with backpay. However, the panel concludedcontrary to grievant's claim that Rowlee had in factfailed to follow the dispatcher's instruction and the panelobviously concluded some discipline was warranted forthat wrongful conduct, though discharge was deemed bythem to be too severe. Respondent argues that the deci-sion by the committee, which had both issues before itand necessarily resolved them, thus warrants dismissal ofthe complaint in this proceeding. Cf. Kansas City StarCompany, 236 NLRB 866 (1978). In regard to claimeddeficiency in the award such as to render it repugnant tothe Act, viz, the failure to award backpay for the 2 to 3weeks prior to reinstatement, Respondent argues suchconsideration is controlled by the Board's earlier holdingin Crown Zellerbach Corporation, 215 NLRB 385 (1974), acase, it may be appropriately noted, which also involveda steward who had posted notices but in which it wasconcluded by an arbitrator that insubordination was thereason for discharge. Respondent also has taken basicissue with the basic propriety of Rowlee having filed theinstant charge on May 15, the day before he voluntarilyproceeded with grievance hearing to arbitration decision.Respondent, thus, contends that Rowlee should havebeen compelled to exercise his option in either proceed-ing, and be bound by arbitration in which he proceeded.It seems to me the short answer to this contention is andmust be that it is within the statutory function of theGeneral Counsel who has sole authority to issue suchcomplaints. Westclox Division, General Time Corporation,245 NLRB 785 (1979).Assuming arguendo the matter of Rowlee's discharge isnot one for deferral, Respondent has alternatively arguedthat the evidence considered de novo clearly establishesthat Rowlee was in fact discharged because he failed tofollow dispatcher Dames' instruction to leave his tractorat the Columbus lot and for taking the tractor homewithout permission. Respondent argues that there is in-sufficient proof that the discharge was with antiunionmotivation, e.g., by reason of Rowlee's protected activi-ties. Thus, Respondent argues that the supervisor respon-sible for the discharge, Lieber. had no knowledge ofRowlee's union activities, or processing of grievances,contentions, I note, in part at variance with the recordbefore me and more seriously at variance with certainearlier findings of fact which I have been led by theweight of the evidence to make herein.Analysis, findings of fact, and conclusionsThe Board's basic Spielberg doctrine,24arose out of acase involving Board review of a finding that a Respond-ent employer had violated Section 8(a)(1) and (3) of theAct in refusing to reinstate certain employees at the con-clusion of a strike, in face of a raised defense that the un-derlying substantive matters had already been arbitratedand Respondent's action taken in accordance with the ar-bitrator's award. The Board reversed and deferred to theaward of the arbitrator, but only after first expressingthat the Board was not bound, as a matter of law, by anarbitration award and, indeed, then noting there could beno justification for it to be bound by an award at oddswith the statute, but that deferral was a matter for its dis-cretion exercise. The Board went on to state the reasonsfor its deferral in that case which have hence come toserve as the basic Spielberg doctrine describing the guid-ing circumstances under which the Board would exercisediscretion and defer to an arbitrator's award, viz, where:[t]he proceedings appear to have been fair and regu-lar, all parties had agreed to be bound, and the deci-sion of the arbitration panel is not clearly repugnantto the purposes and policies of the Act.The Board next had early occasion to clarify that if anarbitrator's award was to be deferred to on an unfairlabor practice complaint allegation brought before it, thearbitrator must be capable of being reasonably viewed ashaving addressed and resolved the unfair labor practiceissue in his rendition of the award, to which a deferralby the Board was to be made. Where he explicitly hadrevealed that he had not passed upon it, deferral was re-fused, the Board noting:[T]he Board has adopted the policy of honoring ar-bitration awards where it can do so without aban-doning its obligation to protect rights which theAct guaranteed to employers, bargaining repre-sentatives, individual employees or the public.[Monsanto Chemical Company, 130 NLRB 1097,1098 (1961).]The result was the same where it was clear the arbitratorwas precluded from reaching any issue but the contrac-tual one and, thus, could not have addressed the unfairlabor practice issues of whether a discharge was forunion activity and/or the asserted reason (e.g., one underthe contract) was actually "pretextual or spurious," asmight be contraevidenced by remarks or expressions ofanimosity to actions performed in an exercise of stewardduties, clearly protected activity. Raytheon Company, 140NLRB 883 (1963).2524 Spie/lberg Munuracruring Compunv. 112 NLRH I080 (1955)Z, Enforcement denied on olher grounds 326. F2d 471 (st Cir 1964)126 I & 1. N1()OR FRIF(ilI', INCThe problematical issues then arose of the appropriateapproach by the Board where it was explicitly unclearwhether the unfair labor practice issue was presentedand/or ruled upon by the arbitrator, the Board initiallyconcluding the burden to show each was present, was torest upon the party urging a deferral to the arbitrator'saward.26;However, i a later general review, a Boardmajority concluded in Electronic Reproduction ServiceCorporation. et a., 213 NLRB 758 (1974). that its ap-proach would be in the absence of "unusual circum-stances" (such as would show bona fide reason for notintroducing evidence on claim of discrimination) to deferunder Spielberg to arbitration awards dealing with dis-charge or discipline cases where no indication existed asto whether the arbitrator had considered, or had beenpresented with the unfair labor practice issue involved.The Board, however, had prompt occasion to reiteratethat the burden of showing an arbitration met basic Spiel-berg requirements remained on the party urging deferral;though seemingly noting that even a presumption of pro-priety of deferral to an award that was silent on theunfair labor practice issue coverage was still one rebutta-ble by a General Counsel showing the unfair labor prac-tice issue was reasonably not in fact considered Thus, inJohn Sexton & Co.. .4 Division of Beatrice Food Co., 213NLRB 794, 795 (1974), the Board promptly after Elec-tronic Reproduction, upra, restated as its then held view:[t]hat a respondent who wishes to rely on a Spiel-berg defense must identify what specific greivanceand/or stipulation issue was submitted to arbitrationand what or who the arbitration tribunal was; andmust also identify, by the best evidence available(usually the text of the arbitration award), specifi-cally what the arbitration tribunal decided. Only byhaving such evidence in the record can we deter-mine whether the Spielberg requirements have beenmet. After such prima facie proof of the defense hasbeen placed in the record it then, and only then, be-comes the burden of General Counsel to counter itby evidence tending to show that the proceedingswere not fair, were not regular, that the issue sub-mnitted did not emcompass the unfair labor practiceissue,2or that the decision of the tribunal is in somerespect repugnant to the purposes of the Act. [Em-phasis supplied.]2 Electronic Reproduction Service Corporation, 213 NLRH (1974)As noted in Suburban Motor Freight, Inc.. supra, theBoard has recently overruled its prior Electronic Repro-duction rationale and in doing so returned to its priorstandard for deferral in terms as follows:In specific terms, we will no longer honor the re-sults of an arbitration proceeding under Spielbergunless the unfair labor practice issue before theBoard was both presented to and considered by thearbitrator. In accord with the rule formerly stated26 On required showing of ruling oin the unfair labor practice issue, cf4irco Indurial Gaes-Pacific a Diviion of 4ir Reduction Company. In-corporated, 195 NLRBH 676 (1972); and on required submisiion of the ameissue, cf Youega lrucking. Inc. 197 NLRB 928 (1972)in 4irco Industrial Gases, we will give no deferenceto an arbitration award which bears no indicationthat the arbitrator ruled on the statutory issue ofdiscrimination in determining the propriety of anemployer's disciplinary actions. In like accord withthe corollary rule stated in Yourga Trucking, weshall impose on the party seeking Board deferral toan arbitration award the burden to prove that theissue of discrimination was litigated before the arbi-trator.It would appear not open to serious question that theunderlying unfair labor practice issue (viz, the contentionthat the discharge of Rowlee was for his steward activi-ties, including activities in recent posting of posters dis-pleasing to Respondent), was an issue presented byRowlee to the arbitration panel and litigated in a morethan tangential manner, as was the case in .4irco Industri-al Gases-Pacific. supra. However, the panel's decision asevidenced by testimony27did not explicitly recite ad-verse finding on that issue. Respondent nonethelessargues, in effect, for a presumption of validity for theaward rendered. Thus. when the issue is one explicitlypresented to the arbitration panel, so argues Respondent,the award implicitly indicates a resolution of the raisedunfair labor practice issue was made adverse to Rowlee.This is indicated to be so, so argues Respondent, byvirtue of the panel's award of only reinstatement 5 dayshence, on May 21 (in effect awarding a 2 to 3 week sus-pension to Rowlee without pay). Thus, the panel neces-sarily and also implicitly found that the employer hadcause to discipline Rowlee for the employer assignedreasons of failing to follow the dispatcher's instructionand for using company equipment without authorizationand only differed in assessing degree of discipline for theinfraction. On presumption of lawfulness claimed Re-spondent argues the panel implicitly found as well thatRowlee's protected activities were not a governing con-sideration. The problem with Respondent's position on apresumption of validity of an award is that it allows onlyfor selective inference; and in any event, in my view, ap-pears contrary to Board approach in current Board pre-cedent. Thus, where there has been a failure to addressunfair labor practice issue by ruling, even where issue isexplicitly presented, other inferences are equally possible,e.g., that the matter was nonetheless one not considered,or if considered, the statutory right wrongfully compro-mised. To provide deferral to such an award wouldappear to abandon statutory rights to possible silent com-promise or neglect, an approach which the Board's ma-jority, as I construe the above authorities rejects. I thusconclude that Suburban Motor Freight, Inc.. supra, andAirco Industrial Gases, supra, are dispositive, and accord-ingly deferral should be denied on that basis. Thus casesof similar vein reflecting an essential inadequacy of thedecision rendered, that is, vis-a-vis, the unfair labor prac-27 The record does not clearly reveal that here was a written awarddecision of the panel: arid in any event, even If there were it wouldappear its ntrdluction though the usual way is not the only esidenltiarwa the ruling might e shown Ito appear f reciord Cf John Se.rrxton Co. upru: Y'ourga Irucking. Inc. upru127 2t I £ISI{)NS ()1 NA IONA1 I ABt)R R A' I(I)NS BO ARI)lice issue, would appear to find applicalion herein aswell, cf. Mason and Dcixon Line .Inc.. upra; see Itriplc ..M1achine Shop, Inc., 245 NR 136 (1979),-n As it doesnot thus appear of record either explicitly or iniplicitlythat thie arbitration panel has fiound that Ro:Ice was notdischarged for engagement protected concerted aci-tly the possibility exists that either the panel did not con-sider the issue, or compromised it: hence, th e failure toaward backpay is still another ground for the oard todecline a deferral. The case ,I' Crownl Zell rhbch (orprar-ion, supra, relied upon Respondent is thus to be dis-inguished.General Counsel's further argument in regard to inade-quacy of the arbitration proceeding, viz, that Ro lee re-ceived marginal representation by an inexperienced busi-ness agent is in my view not shown supported on thisrecord. Thus. although this may well have been the irstgrievance Raike processed before this panel it does notfollow therefrom that in the prior approximate 4 to 5months he had served as business agent that Raike hadrinot processed grievances through other arbitrationpanels, e.g., under the contracts hie regularly supervisedand with which he has testified hlie was more familiarIndeed, his testimony in comparison of the instant arbi-tration proceedings with those others of his experiencewould appear to me to suggest exactly that. I wouldonly note further in passing that it would as well appearthat any evaluation of due process sufficiency of a busi-ness agent's grievance presentment in a given case mustmake reasonable allowance for the concept of strategy illwhere emphasis in a particular case presentment is to beplaced. Here Raike tried the case before the panel ont thebasis that available evidence of strong prior practice ofRowlee and other employees taking a tractor homewould carry the day for Rowlee on his coiteition thatRowlee was not told by Dames to leave the tractor atColumbus on this single occasion. But as earlier noted.Rowlee did not advance his claim based upon any director explicit authorization from Darnes to take the truckhome, but rather he testified, that he was not told that hecould not take the truck home and that he drew conclu-sion on that occasion of being authorized to use thetruck from Darnes' final instruction to go home, which isan account in conflict with Dames' version as reportedto Huntsman and read to the panel. I am unwilliing toconclude the case presentment approach of Raike waseither an unreasonable or an inexperienced one under allof these circumstances.2" Accordingly, I conclude that2 here being insufficient rather than cmplete and comprh'llitCfindings shonull which parllel the unfair labor practice sue. cases uchas are represented by Allurant Steel Company, 245 NLR 814 (179), arereadily dislinguishable.2" Rowlee acknowledged that no supersisor or managecr actuall I spokecto Rwlee about his union a;cviesti (ec g, in regard 1to the notices posters he posted) prior to his discharge hat fact would ave been re-ported to Raike who testified he had many conferences with R lcabout the circunmstances of hIls discharge I an conlsirced as t theRowlee-Darnes ncident generally. that the ultimatc cculit l1o the factsIo he fiurid reveals its hase nolt nly in thle areas of cnlpaih ilily of Iheirindividual accounts, hut in the areas of their silence vis-a-o, each oIthcr'account I hus find D)arnes ilitially asked R trc ll take an crli pt trail-er to Nevark arid, when it became apparent t that Rtlee cmtidd noit ilkethe trip, Darnes then to!d Ro,lce that tie as to leave ie tract r 1t (olumhbus (ding st or e han ionce) hilt Ihall I);arnlr dil riot l io huc ,'rhithe case holditng of Super lulu Xeni, 228 N RB 1254(1977), also urged by General Coutsel a s a pplicableherein, appears inapposite o certain of its substanliefacts.Certain other arguments raised h y (General CrMusel al-tacking deferral would appear equally unconvinciing' T1hus the conitention made o the basis that the arhitra-tion proceeding was not fair ad regular because of theunexplained presence anid activities of' Coope s is, ii myview, ithout merit , as tiot supported by tile ultimatfaets of' record. The record ratiher clearly reflects thatCoopes w as present as secretar-. not as a membher of thepanel. aid that he was nonparlicipating in its delihera-tiris, but perfitrnmed lorinal a d routitte functiotns onlysuch activities being acceptable to the panel which wasconmposed of equal nlenber-representativcs of the con-ractinig parties. Nor do I find the use of the statement ofDarme s i i evidence as a procedure necessarily violativeof due process. Here the cotenit of the statement hadpreviouslI been made knowni to both Ihe Union andRowle: vslas read in evidence before the panel 'witlhoutapparent objection b either: and as far as this record re-veals as ai procedure deemned normal, useful, and ac-ceptablc to the parties i heir arbitration proceedings.There was nio claim perfected or showing made other-wise that tihe grievant could not have taken steps tocopel lares appearance as a tilless before the panel.Even hearsay matters, when unobjected to, ma haveprobative value in court and administrative proceedings.As it does not appear on the instant record that Rowleewas precluded from exsaining Dames, had hce wished,the holding of C'cir'i ('rafi. sr/ra, appears inapposite onlits facts.There appears but to remain for consideration on thedeferral issue the conltenition of the General Counselbased o Drouglav AircruJi Co., upra, and similar casesrelied upon by the General Counsel, which are bottomedon a I3oard mondeferral where it is shown the arbitratoras part of its award would require an abandonment bythe grievant of importantl Section 7 rights. This issue hasbeen deemed to present a closer issue, of fact, and of thelaw to be applied to the fitc found.Although with some reservation, on the sseight of tiheeidence, I cornclude and find that Chairman Cassidy didtell Ro le, immediately after announcing the panel'sdecision oi Rs olee's grievanice, "Remember I don'ttillyiin iIsriltcl Ross lce cit}ier that lit, ctolld n1t take lie tractor iorie rwils leav s tihe tractor atl the Ctolumlhus 11ot Ro lec 1m tlurn did 10itaccepl )larries' iritial directilons il regard to all enpl? trailer. oIr ltasingIlh ira tlr ait COiuIIIhibUl. bhUlt tLOtinued he discussion ll terrils t is liml-ilel hours aailahl; his olsrl ihes ailnd uniderstandtings Including prl-Ing fi, e-larli tIr tih Monday lad t the slruth (hich h did notl ohilalnlthat he persoriall; dretv his Owti colt'clusi1i from finl irectilll ofDIalllres it the clll of the conllcrsatril t1 go homte, hal tht nearll hatti culd go homrne as he was out of hurs, but with the tractlr, as liti hadil Ie pilt; and as he had been aible ti, d csvell after a1 serbal cllnfrr al-till snlth a rlets diipatchr r ii1 Itle past aiId, inldeed,s l hie hd done. inseveral occasilris i the recent ilailtihs prior to tis incidenl tIlowcte r, Iam ls cll cn11ViTllced that Darnes necer specifically: aulhori/ed hilil ito disO allntd. s fir s I)ariles sa c icetriled, his earlier ilistrucliohn to lIcastthie ratrilr t ihe ('tinlhu l[o stlil stood 'thlcl the usual report canlmeII11It lie N tssark trnalllill later lIhal rIlorlilng shovlng tie tracltl 11i()1is1tl ill e ('ola lhbus ]lit D)arvs thenl brlrighl tiat situiltil to l.ieber'salltCI111on128 I & I M()t()R I'REI( li. INC..want anymore damni posters up anywhere. Confine youractivities to Local 2()""' After fuller reflection I am per-suaded that Rowlee's activities in regard to the posterswere, on this record (e.g. in their substance atid asshown to have been preceded by various notice post-ings), protected concerted activity:" and I am furtherpersuaded the context of Cassidy's pronouncement wassuch as to import restraint of Roy lee in his future exer-cise of those Section 7 rights. I accordingly concludesuch constitutes still additional grounds for the oard todecline deferral in this matter."'Turning then to the merits of the underlying contro-versy, I readily conclude on the weight of the credibleevidence and arguments made thereon that GeneralCounsel has prevailed on contentions made that the dis-charge of Rowlee was on pretextual grounds and unlauw-ful. I thus conclude and find that on May 5 Respondentseized upon the developed difficulty between I)arnes andRowlee and the reported circumstance that his tractorwas not at the Columbus lot as a pretext for dischargingRowlee for his engagement in certain protected actiitiesto which Respondent was openly hostile. In reachingthis conclusion I have been persuaded by the record as awhole, but specifically by the following consideratio olswhich I conclude point to a discriminatory discharge ofRowlee. Thus the record has clearly revealed thatRowlee was very active in seeking enforcement of the & L contract: in filing aind pursuing grievances on behalfof members of his own l.ocal: and that he more recentlyexhibited interests in investigatitng the possibilities of sim-ilar situations that might be affecting other union mem-"' Raik trrohorat-ed mlil] so mli o te actTmicnIt lhat Rs Ice saistld hat RosIlcc a' a tlcard for L ocal 72 ad gas ii ,to olit IlsUllion actl itics to I ocal 20()' sirlditllill ()Ir tillt othcr hallld IittherRali- nilr Illlttl.lln h[lsdceicd ilt rtlllark inl regard It posttcr 'kilsmiad h (st} I his c had arierr oC iltill i tric la k f pleri.,sliollas to thet' r-colll tlill of Ro letc In rgardl tIo crtlll :i'.alrks ite ir.11alttrihiited ti I topts. for rcaroni s earlier siattil tmors ccl. l ti ll, iistalitcC.neilther Raiki. nolr iurintmlan has denied that CaldL utllctrel lilt' rnmalrk(attrlbuted to Cidsld hb Rosk]ctCl in regard I thc prostcrs Rsprtr)lcitl ilhrief woull lrntcrpolate that (,;issld toil Ros lcc Ihal hc Ishoul d rnot pol5signs at other ioltlpall trminals olthcr thani h, ll11i trmial Ir1 .nCsent. thi s t I, It hati Ros uIc tcsificed Io I redit Rosl cc1 (intatinr ( rpoauiton ! .-,n,-rl. 244 N R 1 ( 97i ). arid sct teconfirming anld qalllliflg ic'ases ited ill fi 212 the rc finctll ll t 0 fll t citrllr llllg ditic rleri ng t iit1. hlt.s h eCl st)intl -'sshat prohlCiltlSmtitc tloe,sc r. t ould appear thc Issu of li crral III [heahbxic tirtilrsallotcs is It h rslscd oil tlic hats if rc ticl icsLt Ifwhetlher ail arhllraiolln panil through a11 iclioin itf Its chllrllllrl hil, cffectred a prior inlterfercncc r re.trrll nt l Rossle , excrclC i f i rtlill t )t hi,Sect lin 7 righis Ill tile ftluric (particlarl Ill the iolecd coticst occurrillgatl lime of Rous Ic's a;llnt(lli ct ristaltnlcmcnt aiu ird ailld fter arliler M1il-lar posillitll 1aertetnnt h his mploycr ha, hbtcrl ilialrI ill h prcst n tceheftre the same Iribunlll), and. f so. htelhc I hal lmentrIt i Inlcrfrtcncfr restraint is i he diltiguishted fromn a issute t slit ! he rqutltcltO ciinsiiui a Ildcpcndteit mnfair lahbor pralatlice h! i l itl ;0 Ioair it'agent i given Cl tcillllriances A tl Ihe ltter llatttr or i smic. c rl. Icri-ther i, hbefire nml as a Respoindent t o lmphltl allegatiol At ctOrdiigig,it soulcd appeair that I ilccd nt adidrtss a, ullch It stIe ci iidltrattl forapproprialc rcsllilloll. g .ulidtr the Ihartl' nliore rcilllt dllltg IIIthat area, 1il itmiitri I.iaul 515 (Riadar .-Fpri-i Inc u. 248 NIRII 83(1980) Addressclg hc former sslue. I am persuladled- that Ilii raslonrl.hleffect itf Chairman Cassild, stlatcmlt to RoisKul thlet lhl rd rcrlllher that Cassld, iid n1(l arit antymiore ptlcr lip alltI.h'rt' a;nd 1thaIRouslet should confine his ai tlilt's t.cal 2() CiolitICLItd a prsr-tl rst railin on R , icc' futurc c ercise of h ScIiottio ' righis tif suiffi ' llIstature a t preclut de Iloard dcfirral It th;tl pa;lwl' tI esrlllali c rlitlrrcltarhitrallin a ardhers (lf other local unlions wuho were also emplosed by 13& L. He did so by posting posters, soliciting reports on anumber of subjects in regard to wages, hours. and work-ing conditions from fellow drivers and mechanics. As tothe latter efforts it appears clear beyond question thatRespondent was openly hostile In passing I note that nojudgmental view is expressed on whether Rowlee in hislatter endeavor had either acted wisely, or had any war-rant for attempting to do so. for that is not the test forprotected concerted activity in such matters. I have ear-lier noted the areas in the testimony of Darnes andl.ieber that have given me hesitation from full accept-ance of their accounts, all of which need not be repeatednow, but which are indicative of interplay of anothermotive. In contrast the record reveals the discharge ofRowlee was abrupt and finalized without any effort atinvestigating to ascertain Rowlee's version of the circum-stances a procedure which itself suggests presence ofother and resolved motive not to be affected by ans re-finement of the actual facts in regard to the asserted os-tensible cause for discharge. The asserted reason as beingthe real reason only pales the more in the face of the ad-mitlted policy of the Company's, Rowvlee's, and otherspast practice thereunder. The conclusion that the dis-charge was an unlawful one is enforced by the consider-ation of the timing of the discharge occurring so shortlyafter Rowlee had engaged in the certain postings as towhich Respondent as openly hostile; and only a daybefore the agreed but unheld meeting on his grievance inregard to the B & L-Local 2() rider was to occur. Morecould be said of supporting indications from the inconsis-tencies of the incidents of that day, but more need not bemarshalled. I conclude and find that the weight of thecredible eidence before me has established that the dis-charge of Richard Rowlee on Ma 5 was not because hehad failed to follow an instruction of Darnes or had usedhis truck to go home without authorization, but ratherthe attendant circumstances of the incident were seizedupon by Respondent as a pretext to effect Rowlee's dis-charge for another reason, an unlawful one. and that thereal reason for Rowlee's discharge on May 5 was be-cause of his active and continued engagement in exerciseof certain Section 7 rights to which Respondent hadbecome hostile, all in violation of Section 8(a)( ) and (3)of the Act.CONCI t SIONS ot01 L \1. Respondent & L Motor Freight. Inc., is an em-ployer engaged in commerce within the meaning of Sec-tionti 2(2), (), and (7) of the Act2. The Union. Interinatiotnal Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America,Local No. 20, is a labor organization within the meaningof Section 2(5) of the Act.3 By discharging Richard Rowlee on May 5, 1978.and hy failinig to reinstate him until May 21. 1978. Re-spondent has engaged in unfair labor practices affectingcommerce within the meaning of Section 2(6) and (7) ofthe Act.12" I) t('ISI()NS )F NA I )NAI I AB()R RITA I I)NS BO()ARI)Tit R ti)NHlaving found that Respondent has elCgaged in ccrtainunfair labor practices, I find it neccssary to order the Re-spondent to cease and desist therefrom and to take cer-tain affirmative action designed to cffectuate the policiesof the Act.Respondent having discriminalorily discharged its em-ployee Richard Rowlee and having reinstated him on orabout May 21, 1978, but without payment of backpay forthe interim period, I find it necessary to order Respond-ent to make Richard Rowlee whole for any loss of earn-ings he may have suffered during the period from thedate of his discharge to the day his full reinstatementwas affected. Said loss of earnings, with interest thereon,is to be computed in the manner prescribed in /- W'Wool/worth Company, 90 NLRB 289 (1950), and FloridaSteel Corporation, 231 NLRB 651 (1977).iaUpon the foregoing findings of fact, conclusions oflaw. and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER '14The Respondent, B & L Motor Freight, Inc., Newark,Ohio, its officers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Discharging any employee because the employeeengaged in union or other protected concerted activity.: Sc, ginerally. I Plrumnhing & Ilturg C' o., 138 NlRtI 716 (1lh?2)'i4 I the ievent no exceptionls rc ilcd a,1 provlctd y See 12 4h the Ruls arld RglalilnS of the Natilnal I.hor Relaiiols Board. thifindings, conclus,ions. and r cdrcomlnCed ()Order hTerein hall. as prolllcdi1 See 1(12.48 ,f thc Rule, alld Rcgutalions hc adopted h he Bhtoard aidbecon its finidings, ciiiclusill,, aiidl rder, iId all obctjrcliis theretoshall h deemnied waived fr all puirposcs(h) In any like or related manner interfering wilh. rc-straiing, or coercing employees in the exercise of theirrights under Section 7 of the Act.2. ake the following affirmative actioti necessary toeffectuate the policies of the Act:(a) Make Richard Rowlee whole for any lost earllingsin the manner set forth in the section entitled "I heRemedy."(b) Preserve and. upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all records nec-essary to analyze the amount of backpay due under theterms of this Order.(c) ost at each of such of the terminals at Newark,Whitman, and Toledo, Ohio, and Ft. Wayne, Indiana,and at the Columbus, Ohio, lot, where it maintains bulle-tin boards or other suitable locations for notice to its em-ployees, copies of the attached notice marked "Appen-dix."aCopies of the notice, on forms provided by theRegional Director for Region 8, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Responldent to ensure that the notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director, in writing, within 20days from the date of this Order, wshat steps the Re-spondent has taken to comply herewith.': 11il t ,c ,tilt 1111 ()lcr Is cnIforcLcd h i a Jlldgilltt ii f 1ic tcSiales Courl t' ppcils. the '.ord, ill tile iontic rFadilig "P mticd hS()rdcr of Ihc Nallllmil I bol Rtcllios lBoard" shall rad -)IoCId i'urll-a llt ( i Judgi il ofi t nitcd St at s C (LIrt f Appcals tnforcinig a()rder f iltc Ntilil lahr Rlaions Hoard"13()